           Case 2:19-bk-56885                               Doc 693            Filed 12/30/19 Entered 12/30/19 16:51:07                                                             Desc Main
                                                                              Document     Page 1 of 20
                                                               TRANSMITTAL OF FINANCIAL REPORTS AND
                                                                 CERTIFICATION OF COMPLIANCE WITH
                                                         UNITED STATES TRUSTEE OPERATING REQUIREMENTS FOR
                                                                   THE PERIOD END: November 30, 2019

 INRE:                                                                                                                            CASE NO:         19-56885 (JEH)
                                                                                                                                  CHAPTER II
 MURRAY ENER GY HOLDINGS CO .. el al..                                                                                            JUDGE:     Judge John E, Hoffinan. Jr,
                       Debtor

 As a deblor in possession. I aflinn:

 I.        Thal I have reviewed the financial slalements attached hereto, consisting of:

                 X          Opera1ing Statemenl                                      (fonn2)
                 X         Balance Sheet                                             (fonn3)
                 X         Summary ofOperalions                                      (fonn4)
                 X         Monthly Cash Suncment                                     (fonn5)
                 X         Cash Report                                              (Fonn 5A)
                 "         Statemcnl of Compensation                                 (Form 6)
                 X         Schedule of In-Force Insurance                            (fonn 7)

 and thal lhey have been prepared in accordance wilh nonnal and customary accounting practices, and fairly and accuralely renect the debto(s
 financial activity for the period stated:

 2.      That the insurance. including workers' compensation and unemploymenl insurance. as described in Seclion 4 of lhe Reporting Requirements
 For Chapter 11 Cases is in effect and. (If not. attach a wrillen explana1ion)

                           YES                X                        NO

 3.       That all postpelilion taxes as described in Section I and 14 of the Opera1ing Instruction and Reponing Requirements for Chapter 11 cases are
 current. (lfno1. anach a wrinen cxplana1ion)

                           YES                "                        NO

4.         No professional fees (attorney, accoun1ant. etc.) have been paid without specific coun authorization.
(If not. attach a written explanalion)

                           YES                X                        NO

5.         All Uniled Stales Trustee Quarterly fees have been paid and are cunrenl (see explanation below)

                           YES                                         NO                "
           U11ited States Tmstee Q11arttr{vJees /Jave 1101 come due. 11or are o..-td, at 1/u, time oftlou Mo1111,/y Opemti11g Report

6.        Have you filed your prepetition tax returns.
(lfnol, atlach a written explanalion)

                           YES                X                        NO


I hereby certily, under penally of perjury. that lhe infonnalion provided above and in the attached
infonnalion and belief.




T11i.s Mo111/J/y Operati11g Report ("MOR") /ms been pupnred solely /or //,e purpose oj complying wltlt tlte 1110111/1/r reporti11g requirements applicable in tloe lxmkrt1ptcy cnses
a11d is it, a format acceptable lo t/Je U.S. Trustee, T11eJi11m1cial i11Jormatio11 contai11ed herei11 is 1ma11di1ed. limited ill scope a11d as discussed below. 1101 prepnud i11
accordance witlt acco1111lillg pri11ciples ge11erally accepted i11 tl,e U11ited States ofAmerica ("U.S. GAAP").
T11e 1um11dited co11solidatedfi11a11cia/ stnteme/1/s !,ave bee11 denvedfrom the books and records oftl,e Debtors ill tltest Chapter I I cnses. T11e i11fornu11io11fi1r11u/1ed ;,. 1/1is
report 111cl11des primarily 11ormal rec11rri11g adjus/me11ts, b11111ot all oftlte adj1,s11ue111s tltal 'K-Ottld typicnllr be made for the quarterly arrd a111111alfi11m1cia/ stateme11ts to be i11
accorda11ce wit/, US. GAAP. Furthermore, tloe mo11thly finm1cia/ informatio11 co111ai11ed htrei11 /,as 1101 bee11 s11bjec1ed to the same /e,•el ofacco111,1i11g review mod testi11g that
t/oe Debtors apply in 1/te prepara1io11 oftlteir q1mr1er{y a11d a111111alfi11a11cial i11formatio11 irr accorda11ce with U.S. GAAP. Accordi11gly. upo11 t/Je applicatio11 ofsue/,
procedures. tlie Debtors believe tliat tlie ji11m1cia/ i11formntio11 may be s11bjec110 c/mnge. a11d that these cloa11ges could be material.
Tloe results ofoperatio11s co111ai11ed loerei11 are 110111ecessari/y i11dicntive of res11/1s wilich may be et, pectedFom arry 01/oer period or Jor the fi1/l year a11d may 110111ecessarily
re/Itel /Joe co11solidated res11l1s ofopemtio1rs. Jirrancial positio11 mod schedule ofreceipts tmd disb11rseme111s ofthe Debtors i11 tire Ji,ture. 17,t Debtors cmrtio11 readers 1101 to
place mrd,re re/imu:e 11po11 the MOR. 11,ere call be 110 nssttrmtce 1/1nt Sile/, i1,j/Jrmatio11 is complete mrd 1/,e MOR may be subject to revisio11.
       Case 2:19-bk-56885                     Doc 693         Filed 12/30/19 Entered 12/30/19 16:51:07                 Desc Main
                                                             Document     Page 2 of 20
                                              UNITED STATES TRUSTEE OPERATING REQUIREMENTS FOR
                                                        THE PERIOD END: November 30, 2019


In Re: MURRAY ENERGY HOLDINGS CO., et al.,                                                        Case No.: 19-56885 (JEH)
       Debtors


                                                                LISTING OF DEBTOR ENTITIES

     GENERAL:
     The report includes activity from the following Debtors and related case numbers:

     Debtor                                                                       Case Number
     AMCA Coal Leasing, Inc.                                                     19-56886 (JEH)
     Amcoal Holdings, Inc.                                                       19-56889 (JEH)
     American Compliance Coal, Inc.                                              19-56893 (JEH)
     American Energy Corporation                                                 19-56897 (JEH)
     American Equipment & Machine, Inc.                                          19-56901 (JEH)
     American Mine Services, Inc.                                                19-56903 (JEH)
     American Natural Gas, Inc.                                                  19-56907 (JEH)
     AmericanHocking Energy, Inc.                                                19-56912 (JEH)
     AmericanMountaineer Energy, Inc.                                            19-56916 (JEH)
     Americanmountaineer Properties, Inc.                                        19-56920 (JEH)
     Anchor Longwall And Rebuild, Inc.                                           19-56925 (JEH)
     Andalex Resources Inc.                                                      19-56932 (JEH)
     Andalex Resources Management, Inc.                                          19-56929 (JEH)
     Avonmore Rail Loading, Inc.                                                 19-56936 (JEH)
     Belmont Coal, Inc.                                                          19-56940 (JEH)
     Belmont County Broadcast Studio, Inc.                                       19-56945 (JEH)
     Canterbury Coal Company                                                     19-56949 (JEH)
     CCC Land Resources LLC                                                      19-56953 (JEH)
     CCC RCPC LLC                                                                19-56956 (JEH)
     Central Ohio Coal Company                                                   19-56887 (JEH)
     Coal Resources Holdings Co.                                                 19-56890 (JEH)
     Coal Resources, Inc.                                                        19-56892 (JEH)
     Consolidated Land Company                                                   19-56894 (JEH)
     Consolidation Coal Company                                                  19-56898 (JEH)
     Corporate Aviation Services, Inc.                                           19-56902 (JEH)
     Eighty-Four Mining Company                                                  19-56904 (JEH)
     Empire Dock, Inc.                                                           19-56908 (JEH)
     Energy Resources, Inc.                                                      19-56911 (JEH)
     Energy Transportation, Inc.                                                 19-56915 (JEH)
     Genwal Resources, Inc.                                                      19-56919 (JEH)
     Kanawha Transportation Center, Inc.                                         19-56922 (JEH)
     Kenamerican Resources, Inc.                                                 19-56926 (JEH)
     Keystone Coal Mining Corporation                                            19-56930 (JEH)
     Maple Creek Mining, Inc.                                                    19-56935 (JEH)
     Maple Creek Processing, Inc.                                                19-56938 (JEH)
     Mcelroy Coal Company                                                        19-56942 (JEH)
     Mill Creek Mining Company                                                   19-56946 (JEH)
     Mon River Towing, Inc.                                                      19-56948 (JEH)
     Monvalley Transportation Center, Inc.                                       19-56952 (JEH)
     Murray American Coal, Inc.                                                  19-56888 (JEH)
     Murray American Energy, Inc.                                                19-56891 (JEH)
     Murray American Kentucky Towing, Inc.                                       19-56896 (JEH)
     Murray American Minerals, Inc.                                              19-56900 (JEH)
     Murray American Resources, Inc.                                             19-56906 (JEH)
     Murray American River Towing, Inc.                                          19-56910 (JEH)
     Murray American Transportation, Inc.                                        19-56914 (JEH)
     Murray Colombian Resources, LLC                                             19-56918 (JEH)
     Murray Energy Corporation                                                   19-57017 (JEH)
     Murray Energy Holdings Co.                                                  19-56885 (JEH)
     Murray Equipment & Machine, Inc.                                            19-56924 (JEH)
     Murray Global Commodities, Inc.                                             19-56981 (JEH)
     Murray Kentucky Energy Services, Inc.                                       19-56928 (JEH)
     Murray Kentucky Energy, Inc.                                                19-56933 (JEH)
     Murray Keystone Processing, Inc.                                            19-56939 (JEH)
     Murray South America, Inc.                                                  19-56944 (JEH)
     Murray Utah Energy Services, Inc.                                           19-56950 (JEH)
     Ohio Energy Transportation, Inc.                                            19-56955 (JEH)
     Ohio Valley Resources, Inc.                                                 19-56958 (JEH)
     Ohioamerican Energy, Incorporated                                           19-56961 (JEH)


                                                                                                                                   1
       Case 2:19-bk-56885                     Doc 693         Filed 12/30/19 Entered 12/30/19 16:51:07                 Desc Main
                                                             Document     Page 3 of 20
                                              UNITED STATES TRUSTEE OPERATING REQUIREMENTS FOR
                                                        THE PERIOD END: November 30, 2019


In Re: MURRAY ENERGY HOLDINGS CO., et al.,                                                        Case No.: 19-56885 (JEH)
       Debtors


                                                                LISTING OF DEBTOR ENTITIES

     GENERAL:
     The report includes activity from the following Debtors and related case numbers:

     Debtor                                                                       Case Number
     Oneida Coal Company, Inc.                                                   19-56964 (JEH)
     Pennamerican Coal L.P.                                                      19-56967 (JEH)
     Pennamerican Coal, Inc.                                                     19-56970 (JEH)
     Pennsylvania Transloading, Inc.                                             19-56973 (JEH)
     Pinski Corp.                                                                19-56975 (JEH)
     Pleasant Farms, Inc.                                                        19-56978 (JEH)
     Premium Coal, Inc.                                                          19-56980 (JEH)
     Southern Ohio Coal Company                                                  19-56974 (JEH)
     Spring Church Coal Company                                                  19-56976 (JEH)
     Sunburst Resources, Inc.                                                    19-56977 (JEH)
     TDK Coal Sales, Incorporated                                                19-56979 (JEH)
     The American Coal Company                                                   19-56895 (JEH)
     The American Coal Sales Company                                             19-56899 (JEH)
     The Franklin County Coal Company                                            19-56905 (JEH)
     The Harrison County Coal Company                                            19-56909 (JEH)
     The Marion County Coal Company                                              19-56913 (JEH)
     The Marshall County Coal Company                                            19-56917 (JEH)
     The Mclean County Coal Company                                              19-56921 (JEH)
     The Meigs County Coal Company                                               19-56923 (JEH)
     The Monongalia County Coal Company                                          19-56927 (JEH)
     The Muhlenberg County Coal Company, LLC                                     19-56931 (JEH)
     The Muskingum County Coal Company                                           19-56934 (JEH)
     The Ohio County Coal Company                                                19-56937 (JEH)
     The Ohio Valley Coal Company                                                19-56884 (JEH)
     The Ohio Valley Transloading Company                                        19-56941 (JEH)
     The Oklahoma Coal Company                                                   19-56943 (JEH)
     The Washington County Coal Company                                          19-56947 (JEH)
     The Western Kentucky Coal Company, LLC                                      19-56951 (JEH)
     Twin Rivers Towing Company                                                  19-56954 (JEH)
     UMCO Energy, Inc.                                                           19-56957 (JEH)
     Utahamerican Energy, Inc.                                                   19-56959 (JEH)
     West Ridge Resources, Inc.                                                  19-56960 (JEH)
     West Virginia Resources, Inc.                                               19-56962 (JEH)
     Western Kentucky Coal Resources, LLC                                        19-56963 (JEH)
     Western Kentucky Consolidated Resources, LLC                                19-56965 (JEH)
     Western Kentucky Land Holding, LLC                                          19-56966 (JEH)
     Western Kentucky Rail Loadout, LLC                                          19-56968 (JEH)
     Western Kentucky Resources Financing, LLC                                   19-56969 (JEH)
     Western Kentucky Resources, LLC                                             19-56971 (JEH)
     Western Kentucky River Loadout, LLC                                         19-56972 (JEH)




                                                                                                                                   2
              Case 2:19-bk-56885     Doc TRUSTEE
                             UNITED STATES 693 OPERATING
                                                   Filed 12/30/19
                                                              REQUIREMENTSEntered
                                                                            FOR    12/30/19 16:51:07                                                                    Desc Main
                                                Document
                                       THE PERIOD                     Page 4 of 20
                                                  END: November 30, 2019


In Re: MURRAY ENERGY HOLDINGS CO., et al.,                                                                              Case No.: 19-56885 (JEH)
       Debtors

                                                       NOTES TO THE MONTHLY OPERATING REPORT

     Global Notes to the MOR:
     1. Introduction
     On October 29, 2019 (the "Petition Date"), Murray Energy Holdings Co. and certain of its subsidiaries and affiliates (collectively, the "Debtors") filed
     voluntary petitions for relief under chapter 11 of the Bankruptcy Code in the Bankruptcy Court for the Southern District of Ohio (the "Bankruptcy Court").
     The Debtors are operating their business and managing their property as debtors-in-possession pursuant to sections 1107(a) and 1108 of the Bankruptcy
     Code. On November 7, 2019, the United States Trustee for the Southern District of Ohio (the "U.S. Trustee") appointed an official committee of unsecured
     creditors in the Debtors' chapter 11 cases [Docket No. 168]. Information contained herein may differ from the Debtors' first day pleadings filed on the
     Petition Date due to more accurate information becoming available.


     2. Accounting Principles
     This Monthly Operating Report (the “MOR”) includes information regarding the Debtors only and excludes information regarding non-debtor affiliates. The
     financial statements and supplemental information contained herein are preliminary and unaudited, limited in scope, cover a limited time period, and have
     been prepared solely for the purpose of complying with the monthly reporting requirements for chapter 11 debtors as required by the Bankruptcy Court. As
     discussed below, the financial statements and supplemental information contained herein may not comply with generally accepted accounting principles in
     the United States of America (“GAAP”) in all material respects. Therefore, there can be no assurance that the financial statements and supplemental
     information presented herein are complete, and the MOR should not be relied upon by any persons for information relating to current or future financial
     conditions, events, or performance of any of the Debtors or their affiliates. The following notes, statements, and limitations should be referred to, and
     referenced in connection with, any review of the MOR.

     The unaudited financial statements have been derived from the Debtors' books and records available at the time of preparation. The information furnished in
     this report includes primarily normal recurring adjustments but does not include all the adjustments that would typically be made for financial statements in
     accordance with GAAP. Furthermore, the information contained herein has not been subject to the same level of accounting review and testing that would
     typically be applied to financial information in accordance with GAAP. Accordingly, upon the application of such procedures, the Debtors believe that the
     financial information could be subject to material changes, and errors or omissions may exist. Notwithstanding any such procedures, the Debtors do not
     undertake any obligation or commitment to update the MOR.

     3. General Methodology
     The Debtors prepared this MOR relying primarily upon the information set forth in their books and records. Consequently, certain transactions that are not
     identified in the ordinary course of business in the Debtors’ books and records may not be included in this MOR. Nevertheless, in preparing this MOR, the
     Debtors made reasonable efforts to supplement the information set forth in their books and records with additional information concerning transactions that
     may not have been identified therein, to the extent necessary.


     4. Past Performance
     The results of operations and financial position contained herein are not necessarily indicative of results that may be expected for any other period or for the
     full year and may not necessarily reflect the consolidated results of operations and financial position of the Debtors in the future.

     5. Accounts Payable and Accrued Expenses
     To the best of the Debtors' knowledge, unaudited postpetition trade payables are current as well as all premiums for insurance policies and taxes.

     6. Carrying Value of Assets
     Unless otherwise indicated, the values for assets contained in this MOR are book values as of the end of the month for the reporting period. Amounts
     ultimately realized from the disposition of the Debtors’ assets may vary materially from the stated book value of the Debtors’ assets. Thus, unless otherwise
     noted, this MOR reflects the carrying values of the assets as recorded on the Debtors’ books and records as of the end of the month and are not based upon
     any estimate of their current market value. The Debtors reserve their rights to amend or adjust the value of each asset set forth herein.

     7. Intercompany Receivables/Payables
     Pursuant to the Final Order (I) Authorizing the Debtors to (A) Continue to Operate Their Cash Management System, (B) Maintain Existing Business Forms,
     and (C) Perform Intercompany Transactions and Pay Prepetition Obligations Related Thereto, and (II) Granting Related Relief [Docket No. 389] entered on
     December 10, 2019, the Debtors are authorized to continue utilizing their Cash Management System to engage in Intercompany Transactions in the ordinary
     course of business and to honor any prepetition Intercompany Claims arising from the same.

     8. Prepetition Liabilities
     As a result of commencing these chapter 11 cases, the payment of prepetition indebtedness is subject to compromise or other treatment under a chapter 11
     plan of reorganization. Generally, actions to enforce or otherwise effect payment of prepetition liabilities are stayed.

     9. Postpetition Liabilities
     Although payment of prepetition claims is generally not permitted, the Bankruptcy Court has authorized the Debtors to pay certain prepetition claims in
     designated categories and subject to certain terms and conditions. This relief generally was designed to preserve the value of the Debtors’ business and
     assets. To the extent such claims have been categorized as “Postpetition Liabilities” herein, the Debtors reserve the right to dispute their obligation to make
     such payments and not pay such amounts if they believe the payment not to be in the best interests of the Debtors’ estates. The Debtors have paid and will
     continue to pay undisputed postpetition obligations in the ordinary course of business.

     10. Allocation of Prepetition and Postpetition Liabilities
     The Debtors have sought to allocate liabilities between the prepetition and postpetition periods based upon the information available at the time of, and
     research conducted in connection with, the preparation of this MOR. As additional information becomes available and further research is conducted, the
     Debtors’ allocation of liabilities between the prepetition and postpetition periods may change. The liability information, except as otherwise noted, is listed
     as of the close of business as of the end of the month. Accordingly, the Debtors reserve all rights to amend, supplement, or otherwise modify this MOR as
     necessary and appropriate.




                                                                                                                                                                                    3
              Case 2:19-bk-56885     Doc TRUSTEE
                             UNITED STATES 693 OPERATING
                                                   Filed 12/30/19
                                                              REQUIREMENTSEntered
                                                                            FOR    12/30/19 16:51:07                                                                         Desc Main
                                                Document
                                       THE PERIOD                     Page 5 of 20
                                                  END: November 30, 2019


In Re: MURRAY ENERGY HOLDINGS CO., et al.,                                                                               Case No.: 19-56885 (JEH)
       Debtors

                                                        NOTES TO THE MONTHLY OPERATING REPORT


     11. Reservation of Rights
     Given the complexity of the Debtors’ business, inadvertent errors or omissions or the overinclusion of contracts or leases may have occurred in the
     preparation of this MOR. Accordingly, the Debtors hereby reserve all rights to dispute the validity, status, enforceability, or the executory nature of any
     claim amounts, representations, or other statements in this MOR and reserve the right to amend or supplement this MOR, if necessary.

     Nothing contained in this MOR shall constitute a waiver of the Debtors’ rights or an admission with respect to these chapter 11 cases, including with respect
     to any issues regarding the Debtors’ ownership interests, substantive consolidation, equitable subordination, defenses, and/or causes of action arising under
     chapter 5 of the Bankruptcy Code and any other applicable non-bankruptcy law.

     Notes to Form 2 and Form 3:
     The information contained in Forms 2 and 3 is provided to fulfill the requirements of the U.S. Trustee. All information contained in Forms 2 and 3 is
     unaudited and subject to future adjustment.

     Notes to Form 4:
     Pursuant to the Final Order (I) Authorizing the Payment of Certain Prepetition and Postpetition Taxes and Fees and (II) Granting Related Relief
     [Docket No. 329] entered on December 4, 2019, the Debtors are authorized, but not directed, to pay or remit Taxes and Fees that accrued prior to the Petition
     Date and will become payable in the ordinary course during the pendency of these chapter 11 cases at such time when the Taxes and Fees are payable.


     Form 4 only reflects the payment of postpetition taxes. The Debtors are current on postpetition payables, taking into consideration pending credits and
     adjustments and disputes that arise in the ordinary course of business.

     Notes to Form 5:
     All prepetition and postpetition bank accounts are included in Form 5. Cash balances reflected are on a book basis. The ending total cash balance is equal to
     cash and cash equivalents on the Balance Sheet (Form 3).

     Notes to Form 6:
     If the debtor is a corporation, section 101(31) of the Bankruptcy Code defines "insider" as: (i) director of the debtor; (ii) officer of the debtor; (iii) persons in
     control of the debtor; (iv) relatives of the debtor's directors, officers, or persons in control of the debtors; and the (v) debtor's affiliates, or insider of an
     affiliate as if such affiliate were the debtor. Persons listed as "insiders" herein have been included to fulfill the requirements of the U.S. Trustee; any persons
     inclusion shall not constitute an admission that the person or persons are insiders for purposes of section 101(31) of the Bankruptcy Code. The Debtors do
     not take any position with respect to: (i) any insider's control of the Debtors; (ii) the management responsibilities or functions of any such insider; or (iii) the
     decision making or corporate authority of any such insider; or (iv) whether the Debtors or any such insider could successfully argue that he or she is not an
     "insider" under applicable law or with respect to any theories of liability or any other purposes.


     Notes to Form 7:
     Pursuant to Final Order (I) Authorizing the Debtors to (A) Continue Their Insurance Policies and Honor All Obligations in Respect Thereof, (B) Renew,
     Supplement, and Enter into New Insurance Policies, (C) Honor the Terms of the Insurance Premium Financing Agreements and Pay Premiums Thereunder,
     and (D) Enter into New Premium Financing Agreements in the Ordinary Course of Business and (II) Granting Related Relief [Docket No. 333] entered on
     December 3, 2019, the Debtors are authorized to maintain their Insurance Programs and pay Insurance Obligations without interruption and in accordance
     with the same practices and procedures as were in effect prior to the commencement of the Debtors' chapter 11 cases. A listing of the Debtors' insurance
     policies is included in Form 7.




                                                                                                                                                                                         4
      Case 2:19-bk-56885                   Doc 693        Filed 12/30/19 Entered 12/30/19 16:51:07                      Desc Main
                                                         Document     Page 6 of 20

                                          UNITED STATES TRUSTEE OPERATING REQUIREMENTS FOR
                                                      Period Ending: November 30, 2019



In Re: MURRAY ENERGY HOLDINGS CO., et al.,                                                       Case No.:     19-56885 (JEH)
       Debtors

                                                            OPERATING STATEMENT (P&L)
                                                                   (UNAUDITED)


     (In Thousands)                                                                      One month ended            For the period
                                                                                          November 30,             October 29, 2019 to
                                                                                              2019                 November 30, 2019

     Revenues:
       Coal sales, net                                                               $             139,345     $                156,114
       Other revenues                                                                                7,763                        8,355
     Total revenues                                                                                147,108                      164,469
     Costs and expenses:
     Cost of coal produced (excluding depreciation, depletion, and amortization)                   103,512                      114,697
       Purchased coal                                                                                6,678                        7,432
       Transportation and transloading                                                               2,624                        2,908
       Depreciation, depletion, and amortization                                                    32,632                       35,846
       Selling, general, and administrative                                                          1,672                        2,002
     Total costs and expenses                                                                      147,118                      162,885
     (Loss) income from operations                                                                     (10)                       1,584
     Other income (expense):
       (Losses) earnings, net from non-debtor subsidiaries                                           (3,359)                     (4,037)
       Other income, net                                                                                366                         393
       Interest expense                                                                             (31,859)                    (32,460)
       Reorganization costs, net                                                                      2,663                         190
     Loss before income taxes                                                                       (32,199)                    (34,330)
     Income tax (expense) benefit                                                                       -                           -
     Net loss                                                                        $              (32,199)   $                (34,330)




                                                                            Form 2                                                         5
      Case 2:19-bk-56885                 Doc 693        Filed 12/30/19 Entered 12/30/19 16:51:07              Desc Main
                                                       Document     Page 7 of 20
                                       UNITED STATES TRUSTEE OPERATING REQUIREMENTS FOR
                                                   Period Ending: November 30, 2019

In Re: MURRAY ENERGY HOLDINGS CO., et al.,                                       Case No.:   19-56885 (JEH)
       Debtors

                                                                 BALANCE SHEET
                                                                  (UNAUDITED)


     (In Thousands)                                                                                         November 30,
                                                                                                                2019
     Assets
     Current assets:
       Cash and cash equivalents                                                                        $          180,653
       Accounts receivable, net                                                                                    169,339
       Due from affiliates                                                                                          34,475
       Inventories, net                                                                                            116,279
       Prepaid expenses and other                                                                                   42,794
         Total current assets                                                                                      543,540
     Property, plant, and equipment, net                                                                         2,340,496
     Restricted investments                                                                                        135,819
     Investment in non-debtor subsidiaries                                                                         242,734
     Equity investment in affiliates                                                                                68,549
     Other assets                                                                                                   80,152
            Total assets                                                                                $        3,411,290
     Liabilities and equity (deficit)
     Current liabilities:
       Current maturities of long-term debt and capital lease obligations                               $          276,239
       Accounts payable                                                                                             57,673
       Due to affiliates                                                                                             7,885
       Accrued interest                                                                                                202
       Accrued expenses and other current liabilities                                                              122,033
       Workers' compensation and pneumoconiosis                                                                     24,290
       Mine closing and benefit costs - postretirement benefits                                                    101,713
       Mine closing and benefit costs - reclamation and other                                                        9,968
         Total current liabilities                                                                                 600,003
     Long-term debt and capital lease obligations, net of current portion                                           11,928
     Other long-term liabilities                                                                                    62,599
     Workers' compensation and pneumoconiosis                                                                      124,505
     Mine closing and benefit costs - postretirement benefits                                                    1,792,477
     Mine closing and benefit costs - reclamation                                                                  229,916
         Total liabilities not subject to compromise                                                             2,821,428
     Liabilities subject to compromise                                                                           3,016,507
            Total Liabilities                                                                                    5,837,935
     Equity (deficit):
       Common stock (10,000 shares issued and outstanding, no par value)                                               -
       Additional paid-in capital                                                                                  110,474
       Accumulated deficit                                                                                      (2,334,120)
       Accumulated other comprehensive loss                                                                       (202,999)
         Total liabilities and equity (deficit)                                                         $        3,411,290




                                                                        Form 3                                                6
       Case 2:19-bk-56885                     Doc 693         Filed 12/30/19 Entered 12/30/19 16:51:07                                         Desc Main
                                                             Document     Page 8 of 20
                                          UNITED STATES TRUSTEE OPERATING REQUIREMENTS FOR
                                                    THE PERIOD END: November 30, 2019


In Re: MURRAY ENERGY HOLDINGS CO., et al.,                                                                           Case No.: 19-56885 (JEH)
       Debtors

                                       NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS
                                                            (UNAUDITED)

     1. REORGANIZATION COSTS, NET
     Reorganization costs for November 2019 consist of the following:
                                                                                                                                     One month ended
     (In Thousands)                                                                                                                   November 30,
                                                                                                                                          2019
     Professional fees                                                                                                             $             (1,168)
     Accounts payable settlement gains                                                                                                            5,057
     Loss on extinguishment of ABL Facility                                                                                                      (1,226)
     Reorganization costs, net                                                                                                     $              2,663

     Professional fees are only those that are directly related to the reorganization and include fees associated with advisors to the Debtors, the statutory
     committee of unsecured creditors and certain secured creditors based on invoices received.


     2. LIABILITIES SUBJECT TO COMPROMISE
     Estimated liabilities subject to compromise as of November 30, 2019 consist of the following:

     (In Thousands)                                                                                                                      November 30,
                                                                                                                                            2019
     Debt obligations                                                                                                              $            2,553,224
     Accrued interest                                                                                                                             102,157
     Accounts payable                                                                                                                             358,276
     Accrued expenses and other liabilities                                                                                                         2,850
     Liabilities subject to compromise                                                                                             $            3,016,507




                                                                                                                                                                7
      Case 2:19-bk-56885                   Doc 693       Filed 12/30/19 Entered 12/30/19 16:51:07                                   Desc Main
                                                        Document     Page 9 of 20
                                                  UNITED STATES TRUSTEE OPERATING REQUIREMENTS FOR
                                                                 Period Ending: November 30, 2019

                                                                SUMMARY OF PAYABLES AND RECEIVABLES

In Re: MURRAY ENERGY HOLDINGS CO., et al.,                                                                       Case No.: 19-56885 (JEH)
       Debtors

                                                    Summary of Post-Petition Taxes Payables
                                                                                  Amount Withheld
                                                              Beginning Tax        and/or Accrued          Amount Paid           Ending Tax
     Income Taxes Withheld
       Federal                                            $               -       $      4,142,747     $       (4,142,747) $                 -
       State                                                                  -          1,232,925             (1,232,925)                    -
       Local                                                                  -             48,920                (47,794)                1,126
     FICA Withheld                                                            -          1,610,501             (1,610,501)                    -
     Employers FICA                                                           -          2,517,074             (1,591,103)              925,971
     Unemployment Taxes                                                       -                  -                      -                     -
       Federal                                                                -              1,324                 (1,324)                    -
       State                                                                  -             14,041                (14,041)                    -
     Severance Tax                                                            -          4,390,979                (60,071)            4,330,908
     Excise Tax                                                               -          1,227,206               (637,746)              589,460
     Sales & Use Tax                                                          -             84,511                (26,633)               57,878
     Business and Occupation Tax                                              -             22,159                      -                22,159
     Franchise Tax                                                            -                  -                      -                     -
     Income Tax                                                               -                  -                      -                     -
     Property Tax                                                             -          2,210,007               (209,590)            2,000,417
     Reclamation Tax                                                          -          1,119,387                      -             1,119,387
     Consumption Tax                                                          -            167,165                   (337)              166,828
     Total Taxes(1)                                       $                   -   $     18,788,946     $       (9,574,812) $          9,214,134

     Note:
     (1) Ending Total Taxes are included in Accrued expenses and other current liabilities on the Balance Sheet (Form 3).

                                         Aging of Accounts Receivables and Postpetition Accounts Payable
     Age in Days                                                  0-30                 30-60                 Over 60                Total

     Postpetition Accounts Payable (1)                    $       57,672,999      $                -   $               -     $       57,672,999
                           (2)                            $      149,680,263      $       7,904,703    $       11,754,524    $     169,339,490
     Accounts Receivable

     Notes:
     (1) The Debtors Aging of Postpetition Accounts Payable schedule includes invoices received prior to and after the petition date for
     postpetition merchandise and services. The invoices are aged from the date the invoices were received. The Debtors are current on
     postpetition payables, taking into consideration pending credits and adjustments and disputes that arise in the ordinary course of business.
     (2) Accounts Receivable over 60 days includes medical rebates received in Q2 and Q3 2019, which are on customary terms.




     Describe events or factors occurring during this reporting period materially affecting operations and formulation of a Plan of Reorganization:
     None




                                                                         Form 4                                                                       8
         Case 2:19-bk-56885                                 Doc 693 Filed 12/30/19 Entered 12/30/19 16:51:07                                                                             Desc Main
                                                                   Document    Page 10 of 20

                                                                       UNITED STATES TRUSTEE OPERATING REQUIREMENTS FOR
                                                                                   Period Ending: November 30, 2019

                                                                                         MONTHLY CASH STATEMENT

In Re: MURRAY ENERGY HOLDINGS CO., et al.,                                                                                                                  Case No.:        19-56885 (JEH)
       Debtors



                                                                                                 Beginning                                                    Less               Intercompany        Ending
          Depository Name           Account No(1)                Account Type                    Balance(2)         Receipts        Available Balance     Disbursement            Transfers(3)      Balance(2)
      Huntington Bank                   x6909                   Concentration                $      7,913,193 $              -      $      7,913,193 $         3,508,613     $       62,059,583 $       66,464,163
      Huntington Bank                   x6954               Zero Balance Account                       (8,882)           749,318    $        740,435           4,184,765              3,435,447             (8,882)
      Huntington Bank                   x6912               Zero Balance Account                   (1,158,420)       167,982,319         166,823,899          69,991,874           (102,573,646)        (5,741,621)
      Huntington Bank                   x6941               Zero Balance Account                     (517,879)           265,348            (252,531)         34,471,551             34,476,866           (247,217)
      Huntington Bank                   x6938               Zero Balance Account                      (10,482)            24,909              14,427              81,622                 56,048            (11,148)
      Huntington Bank                   x6925               Zero Balance Account                          -                  -                   -                   433                    125               (308)
      Huntington Bank                   x7034               Zero Balance Account                      (22,911)             1,092             (21,818)              1,549                  5,883            (17,484)
      Huntington Bank                   x7209               Zero Balance Account                          -                  504                 504             198,727                198,223                -
      Huntington Bank                   x6886                     Standalone                              -                  -                   -               141,471                141,471                -
      Huntington Bank                   x6967                     Standalone                              -                  -                   -                     38                     38               -
      Huntington Bank                   x6899                     Standalone                          400,000                -               400,000                 -                      -              400,000
      Huntington Bank                   x7018                     Standalone                              -                  -                   -                     33                     33               -
      Huntington Bank                   x7021                     Standalone                            3,723                -                 3,723                 -                      (38)             3,685
      Huntington Bank                   x7212                     Standalone                           14,837             12,207              27,043               6,229                    -               20,815
      Huntington Bank                   x6442                   Concentration                       7,557,160         21,255,780          28,812,940           9,305,170             (6,168,303)        13,339,467
      Huntington Bank                   x6455               Zero Balance Account                       (4,701)               242              (4,459)          2,873,884              2,877,717               (626)
      Huntington Bank                   x6471               Zero Balance Account                         (254)               529                 275             351,607                351,078               (254)
      Huntington Bank                   x6468               Zero Balance Account                       (3,396)               116              (3,280)          2,619,189              2,618,274             (4,194)
      Huntington Bank                   x6484               Zero Balance Account                         (573)             1,160                 586             322,362                321,202               (573)
      Huntington Bank                   x6552                     Standalone                              -                  -                   -                   -                      -                  -
      Huntington Bank                   x8945                   DIP Financing                             -           47,156,027          47,156,027                 -               (9,990,250)        37,165,777
      Huntington Bank                   x8929              DIP Utilities Assurance (4)                    -                    -                   -                    30            2,200,000          2,199,970
      Huntington Bank                   x8932               DIP Professional Fee (5)                                         -                   -                      30            9,990,250       9,990,220
      Chase Bank                        x7371                      Escrow                                -            57,000,000          57,000,000               -                        -        57,000,000
      Cache Valley Bank                 x1413                     Petty Cash                          60,267                 -                60,267             3,349                      -            56,918
      Fifth Third Bank                  x2853                    Standalone                             (248)                248                 -               6,000                      -            (6,000)
      Fifth Third Bank                  x4146                    Standalone                           48,392               1,426              49,818               -                        -            49,818
      Total                                                                                  $    14,269,826 $       294,451,224    $    308,721,051     $ 128,068,526       $                0   $ 180,652,525

      Notes:
      (1) Represents last four digit of bank account.
      (2) Negative balances primarily represent outstanding checks between a Zero Balance Account and Concentration account.
      (3) Intercompany transfers primarily reflect movements between the Debtors' centralized bank accounts and Zero Balance Accounts on account of automatic sweep.
      (4) Pursuant to the Final Order (I) Approving the Debtors’ Proposed Adequate Assurance Payment for Future Utility Services, (II) Prohibiting Utility Companies from Altering, Refusing, or Discontinuing
          Services (III) Approving the Debtors’ Proposed Procedures for Resolving Adequate Assurance Requests, and (IV) Granting Relief Requested [Docket No. 387] entered on December 10, 2019,
          the Debtors have deposited $2.2 million into a segregated account for the benefit of utility providers (the “Adequate Assurance Deposit”).
      (5) Pursuant to the Final Order (I) Authorizing the Debtors to (A) Obtain Postpetition Financing and (B) Use Cash Collateral, (II) Granting Liens and Providing Superpriority Administrative Expense Status,
         (III) Granting Adequate Protection of the Prepetition Secured Parties, (IV) Modifying the Automatic Stay, and (V) Granting Related Relief [Docket No. 431] entered on December 12, 2019, the Debtors
         shall establish and fund a segregated account (the “Funded Reserve Account”) for the purpose of funding the Carve Out.




      Other monies on hand (specify type and location, i.e., CD's, bonds, etc.):
      The Debtors maintain restricted investments and certificates of deposit to satisfy collateral obligations for certain employee-related and reclamation obligations. These balances are included

      within Restricted investments on the Balance Sheet (Form 3). As of November 30, 2019, total Restricted investments is $135.8 million.




                                                                                                        Form 5                                                                                                        9
       Case 2:19-bk-56885                    Doc 693 Filed 12/30/19 Entered 12/30/19 16:51:07                                               Desc Main
                                                    Document    Page 11 of 20

                                                                 CASH REPORT
                                          (BASED UPON A CONSOLIDATED ACCOUNTING OF ALL D-I-P ACCOUNTS)


CASE NAME:                  MURRAY ENERGY HOLDINGS CO., et al.,

CASE NUMBER:                19-56885 (JEH)

MONTH AND YEAR:              November 2019



Beginning cash balance (i.e. ending balance form previous report)                                                                       $       14,269,826

Add: All receipts for the month. Do not include transfers between accounts.                                                             $     294,451,224

Deduct: All disbursements for the month. Do not include transfers between accounts.                                                     $     128,068,526

Net cash flow (receipts minus disbursements)                                                                                            $     166,382,699

Ending cash balance (i.e. next month's beginning cash balance)                                                                          $     180,652,525




                                            REPORT OF UNPAID DELINQUENT POST PETITION TAXES

List all unpaid tax obligations which have accrued after the date of the filing of the Chapter 11 petition obligations) which are now due and owning
(i.e. delinquent), but have, in fact, not have been timely paid. Do not list any prepetition tax obligations.

TAXING AUTHORITY               TYPE TAX         TAX PERIOD                       DUE DATE           AMOUNT

None




                                                                              Form 5A                                                                        10
    Case 2:19-bk-56885                  Doc 693 Filed 12/30/19 Entered 12/30/19 16:51:07                                        Desc Main
                                               Document    Page 12 of 20
                                       MONTHLY STATEMENT OF INSIDER COMPENSATION / PAYMENTS
                                                    Period Ending: November 30, 2019


In Re: MURRAY ENERGY HOLDINGS CO., et al.,                                                                         Case No.: 19-56885 (JEH)
       Debtors

     The following information is to be provided for each shareholder, officer, director, manager, insider or owner that is employed by the debtor in
     possession


     Name:        Murray, Robert Eugene                                             Capacity:                       x           Shareholder
                                                                                                                                Officer
                                                                                                                    x           Director
                                                                                                                    x           Insider

     Detailed Description of Duties:          Chairman of the Board - Murray Energy Corporation




     Current Compensation Paid:                                                          Weekly       or         Monthly

                                                                                                             $    1,125,000

     Current Benefits Paid:                                                              Weekly       or         Monthly
         Health Insurance                                                            $            -          $            -
         Life Insurance                                                                           -                       -
         Retirement                                                                               -                       -
         Company Vehicle                                                                          -                     1,200
         Entertainment                                                                            -                       -
         Travel                                                                                   -                     1,499
         Other Benefits                                                                           -                      220
         Total Benefits                                                              $            -          $          2,919

     Current Other Payments Paid:                                                        Weekly       or         Monthly
         Rent Paid                                                                   $            -          $            -
         Loans                                                                                    -                       -
         Other (Describe)                                                                         -                       -
         Other (Describe)                                                                         -                       -
         Other (Describe)                                                                         -                       -
         Total Other Payments                                                        $            -          $            -

     CURRENT TOTAL OF ALL PAYMENTS                                                   $            -          $    1,127,919




                                                                     Form 6                                                                             11
      Case 2:19-bk-56885                 Doc 693 Filed 12/30/19 Entered 12/30/19 16:51:07                                        Desc Main
                                                Document    Page 13 of 20
                                       MONTHLY STATEMENT OF INSIDER COMPENSATION / PAYMENTS
                                                    Period Ending: November 30, 2019

In Re: MURRAY ENERGY HOLDINGS CO., et al.,                                                                          Case No.: 19-56885 (JEH)
       Debtors

     The following information is to be provided for each shareholder, officer, director, manager, insider or owner that is employed by the debtor in
     possession


     Name:            Moore, Robert D.                                               Capacity:                                   Shareholder
                                                                                                                     x           Officer
                                                                                                                     x           Director
                                                                                                                     x           Insider

     Detailed Description of Duties:          President, CEO, COO, CFO and Director - Murray Energy Corporation




     Current Compensation Paid:                                                           Weekly        or        Monthly

                                                                                                              $      833,334

     Current Benefits Paid:                                                               Weekly        or        Monthly
         Health Insurance                                                             $            -          $            -
         Life Insurance                                                                            -                        45
         Retirement                                                                                -                       -
         Company Vehicle                                                                           -                     1,200
         Entertainment                                                                             -                       -
         Travel                                                                                    -                       -
         Other Benefits                                                                            -                      133
         Total Benefits                                                               $            -          $          1,378

     Current Other Payments Paid:                                                         Weekly        or        Monthly
         Rent Paid                                                                    $            -          $            -
         Loans                                                                                     -                       -
         Other (Describe)                                                                          -                       -
         Other (Describe)                                                                          -                       -
         Other (Describe)                                                                          -                       -
         Total Other Payments                                                         $            -          $            -

     CURRENT TOTAL OF ALL PAYMENTS                                                    $            -          $      834,711




                                                                       Form 6                                                                           12
     Case 2:19-bk-56885                  Doc 693 Filed 12/30/19 Entered 12/30/19 16:51:07                                       Desc Main
                                                Document    Page 14 of 20
                                       MONTHLY STATEMENT OF INSIDER COMPENSATION / PAYMENTS
                                                    Period Ending: November 30, 2019

In Re: MURRAY ENERGY HOLDINGS CO., et al.,                                                                         Case No.: 19-56885 (JEH)
       Debtors

     The following information is to be provided for each shareholder, officer, director, manager, insider or owner that is employed by the debtor in
     possession


     Name:           Turner, Jr., James R.                                          Capacity:                                   Shareholder
                                                                                                                    x           Officer
                                                                                                                                Director
                                                                                                                    x           Insider

     Detailed Description of Duties:          Senior Vice President - Murray Energy Corporation




     Current Compensation Paid:                                                          Weekly       or         Monthly

                                                                                                             $       47,083

     Current Benefits Paid:                                                              Weekly       or         Monthly
         Health Insurance                                                            $            -          $            -
         Life Insurance                                                                           -                        30
         Retirement                                                                               -                       -
         Company Vehicle                                                                          -                     1,200
         Entertainment                                                                            -                       -
         Travel                                                                                   -                        22
         Other Benefits                                                                           -                      321
         Total Benefits                                                              $            -          $          1,573

     Current Other Payments Paid:                                                        Weekly       or         Monthly
         Rent Paid                                                                   $            -          $            -
         Loans                                                                                    -                       -
         Other (Describe)                                                                         -                       -
         Other (Describe)                                                                         -                       -
         Other (Describe)                                                                         -                       -
         Total Other Payments                                                        $            -          $            -

     CURRENT TOTAL OF ALL PAYMENTS                                                   $            -          $       48,657




                                                                      Form 6                                                                            13
    Case 2:19-bk-56885                  Doc 693 Filed 12/30/19 Entered 12/30/19 16:51:07                                        Desc Main
                                               Document    Page 15 of 20
                                       MONTHLY STATEMENT OF INSIDER COMPENSATION / PAYMENTS
                                                    Period Ending: November 30, 2019

In Re: MURRAY ENERGY HOLDINGS CO., et al.,                                                                         Case No.: 19-56885 (JEH)
       Debtors

     The following information is to be provided for each shareholder, officer, director, manager, insider or owner that is employed by the debtor in
     possession


     Name:           McKown, Michael O                                              Capacity:                                   Shareholder
                                                                                                                    x           Officer
                                                                                                                                Director
                                                                                                                    x           Insider

     Detailed Description of Duties:          Secretary, Senior Vice President Law & Administration - Murray Energy Corporation




     Current Compensation Paid:                                                          Weekly       or         Monthly

                                                                                                             $       41,231

     Current Benefits Paid:                                                              Weekly       or         Monthly
         Health Insurance                                                            $            -          $            -
         Life Insurance                                                                           -                      352
         Retirement                                                                               -                     1,237
         Company Vehicle                                                                          -                       -
         Entertainment                                                                            -                       -
         Travel                                                                                   -                      702
         Other Benefits                                                                           -                      133
         Total Benefits                                                              $            -          $          2,423

     Current Other Payments Paid:                                                        Weekly       or         Monthly
         Rent Paid                                                                   $            -          $            -
         Loans                                                                                    -                       -
         Other (Describe)                                                                         -                       -
         Other (Describe)                                                                         -                       -
         Other (Describe)                                                                         -                       -
         Total Other Payments                                                        $            -          $            -

     CURRENT TOTAL OF ALL PAYMENTS                                                   $            -          $       43,654




                                                                     Form 6                                                                             14
     Case 2:19-bk-56885                    Doc 693 Filed 12/30/19 Entered 12/30/19 16:51:07                                      Desc Main
                                                  Document    Page 16 of 20
                                       MONTHLY STATEMENT OF INSIDER COMPENSATION / PAYMENTS
                                                    Period Ending: November 30, 2019


In Re: MURRAY ENERGY HOLDINGS CO., et al.,                                                                          Case No.: 19-56885 (JEH)
       Debtors

       The following information is to be provided for each shareholder, officer, director, manager, insider or owner that is employed by the debtor in
                                                                         possession


     Name:            Piccolini, Paul B.                                            Capacity:                                    Shareholder
                                                                                                                     x           Officer
                                                                                                                                 Director
                                                                                                                     x           Insider

     Detailed Description of Duties:          Vice President Human Resources and Employee Relations - Murray Energy Corporation




     Current Compensation Paid:                                                          Weekly        or         Monthly

                                                                                                              $       38,333

     Current Benefits Paid:                                                              Weekly        or         Monthly
         Health Insurance                                                            $            -           $            -
         Life Insurance                                                                           -                       198
         Retirement                                                                               -                        -
         Company Vehicle                                                                          -                      1,200
         Entertainment                                                                            -                        -
         Travel                                                                                   -                       360
         Other Benefits                                                                           -                       252
         Total Benefits                                                              $            -           $          2,011

     Current Other Payments Paid:                                                        Weekly        or         Monthly
         Rent Paid                                                                   $            -           $            -
         Loans                                                                                    -                        -
         Other (Describe)                                                                         -                        -
         Other (Describe)                                                                         -                        -
         Other (Describe)                                                                         -                        -
         Total Other Payments                                                        $            -           $            -

     CURRENT TOTAL OF ALL PAYMENTS                                                   $            -           $       40,344




                                                                      Form 6                                                                              15
    Case 2:19-bk-56885                 Doc 693 Filed 12/30/19 Entered 12/30/19 16:51:07                                       Desc Main
                                              Document    Page 17 of 20
                                  MONTHLY STATEMENT OF INSIDER COMPENSATION / PAYMENTS
                                               Period Ending: November 30, 2019

In Re: MURRAY ENERGY HOLDINGS CO., et al.,                                                                    Case No.: 19-56885 (JEH)
       Debtors


     The following information is to be provided for each shareholder, officer, director, manager, insider or owner that is employed by the debtor
     in possession


     Name:        Harrison, Jeremy J.                                          Capacity:                                      Shareholder
                                                                                                                              Officer
                                                                                                                              Director
                                                                                                               x              Insider

     Detailed Description of Duties:     Chief Accounting Officer - Murray Energy Corporation




     Current Compensation Paid:                                                     Weekly        or        Monthly

                                                                                                        $       30,000

     Current Benefits Paid:                                                         Weekly        or        Monthly
         Health Insurance                                                       $            -          $            -
         Life Insurance                                                                      -                           27
         Retirement                                                                          -                       -
         Company Vehicle                                                                     -                     1,200
         Entertainment                                                                       -                       -
         Travel                                                                              -                       -
         Other Benefits                                                                      -                           70
         Total Benefits                                                         $            -          $          1,297

     Current Other Payments Paid:                                                   Weekly        or        Monthly
         Rent Paid                                                              $            -          $            -
         Loans                                                                               -                       -
         Other (Describe)                                                                    -                       -
         Other (Describe)                                                                    -                       -
         Other (Describe)                                                                    -                       -
         Total Other Payments                                                   $            -          $            -

     CURRENT TOTAL OF ALL PAYMENTS                                              $            -          $       31,297




                                                                   Form 6                                                                            16
      Case 2:19-bk-56885                 Doc 693 Filed 12/30/19 Entered 12/30/19 16:51:07                                        Desc Main
                                                Document    Page 18 of 20
                                       MONTHLY STATEMENT OF INSIDER COMPENSATION / PAYMENTS
                                                    Period Ending: November 30, 2019

In Re: MURRAY ENERGY HOLDINGS CO., et al.,                                                                          Case No.: 19-56885 (JEH)
       Debtors


     The following information is to be provided for each shareholder, officer, director, manager, insider or owner that is employed by the debtor in
     possession


     Name:            Murray, Ryan M.                                                Capacity:                       x           Shareholder
                                                                                                                     x           Officer
                                                                                                                                 Director
                                                                                                                     x           Insider

     Detailed Description of Duties:          Vice President Operations - Murray Energy Corporation




     Current Compensation Paid:                                                           Weekly        or        Monthly

                                                                                                              $        50,833

     Current Benefits Paid:                                                               Weekly        or        Monthly
         Health Insurance                                                             $            -          $            -
         Life Insurance                                                                            -                        30
         Retirement                                                                                -                       -
         Company Vehicle                                                                           -                     1,200
         Entertainment                                                                             -                       -
         Travel                                                                                    -                       -
         Other Benefits                                                                            -                        97
         Total Benefits                                                               $            -          $          1,327

     Current Other Payments Paid:                                                         Weekly        or        Monthly
         Rent Paid                                                                    $            -          $            -
         Loans                                                                                     -                       -
         Other (Describe)                                                                          -                       -
         Other (Describe)                                                                          -                       -
         Other (Describe)                                                                          -                       -
         Total Other Payments                                                         $            -          $            -

     CURRENT TOTAL OF ALL PAYMENTS                                                    $            -          $        52,160




                                                                       Form 6                                                                           17
   Case 2:19-bk-56885                  Doc 693 Filed 12/30/19 Entered 12/30/19 16:51:07                                            Desc Main
                                              Document    Page 19 of 20
                                       MONTHLY STATEMENT OF INSIDER COMPENSATION / PAYMENTS
                                                    Period Ending: November 30, 2019

In Re: MURRAY ENERGY HOLDINGS CO., et al.,                                                                         Case No.: 19-56885 (JEH)
       Debtors

     The following information is to be provided for each shareholder, officer, director, manager, insider or owner that is employed by the debtor in
     possession


     Name:        Murray, Robert Edward                                             Capacity:                       x              Shareholder
                                                                                                                    x              Officer
                                                                                                                                   Director
                                                                                                                    x              Insider

     Detailed Description of Duties:          Executive Vice President Sales and Marketing - Murray Energy Corporation




     Current Compensation Paid:                                                          Weekly       or         Monthly

                                                                                                             $       40,833

     Current Benefits Paid:                                                              Weekly       or         Monthly
         Health Insurance                                                            $            -          $            -
         Life Insurance                                                                           -                           45
         Retirement                                                                               -                       -
         Company Vehicle                                                                          -                     1,200
         Entertainment                                                                            -                       -
         Travel                                                                                   -                      763
         Other Benefits                                                                           -                           78
         Total Benefits                                                              $            -          $          2,087

     Current Other Payments Paid:                                                        Weekly       or         Monthly
         Rent Paid                                                                   $            -          $            -
         Loans                                                                                    -                       -
         Other (Describe)                                                                         -                       -
         Other (Describe)                                                                         -                       -
         Other (Describe)                                                                         -                       -
         Total Other Payments                                                        $            -          $            -

     CURRENT TOTAL OF ALL PAYMENTS                                                   $            -          $       42,920




                                                                     Form 6                                                                             18
        Case 2:19-bk-56885                            Doc 693 Filed 12/30/19 Entered 12/30/19 16:51:07                                                    Desc Main
                                                             Document    Page 20 of 20
                                                                             SCHEDULE OF IN-FORCE INSURANCE
                                                                                Period Ending: November 30, 2019

In Re: MURRAY ENERGY HOLDINGS CO., et al.,                                                                                                        Case No.: 19-56885 (JEH)
       Debtors




     Insurance Type                                                                                        Carrier                                               Expiration Date
      Property Insurance                                        Lloyd's (Beazley Led)                                                                        12/15/2019-12/15/2020
      Property Insurance                                        Markel Bermuda                                                                               12/15/2019-12/15/2020
      Property Insurance                                        Liberty Bermuda                                                                              12/15/2019-12/15/2020
      Property Insurance                                        Arch Bermuda                                                                                 12/15/2019-12/15/2020
      Property Insurance                                        RSUI Indemnity                                                                               12/15/2019-12/15/2020
      Property Insurance                                        OCIL Bermuda                                                                                 12/15/2019-12/15/2020
      Property Insurance                                        Argo Bermuda                                                                                 12/15/2019-12/15/2020
      Property Insurance                                        AWAC Bermuda                                                                                 12/15/2019-12/15/2020
      Property Insurance                                        Lloyd's (Amtrust)                                                                            12/15/2019-12/15/2020
      Property Insurance                                        Axis USA                                                                                     12/15/2019-12/15/2020
      Property Insurance                                        HIIG                                                                                         12/15/2019-12/15/2020
      Property Insurance                                        Starr Surplus Lines Insurance Company                                                        12/15/2019-12/15/2020
      Property Insurance                                        NOA                                                                                          12/15/2019-12/15/2020
      Property Insurance                                        RSUI Indemnity                                                                               12/15/2019-12/15/2020
      Property Insurance                                        Lloyd's (Markel Led)                                                                         12/15/2019-12/15/2020
      Commercial General Liability                              Certain Underwriters at Lloyds Apollo Liability Consortium                                       6/1/2019-6/1/2020
      Commercial General Liability                              Underwriters at Lloyds, London                                                                   6/1/2019-6/1/2020
      Property Insurance - WV/PA                                Western World Insurance Co                                                                       6/1/2019-6/1/2020
      Property Insurance - Ancillary                            Great Lakes Insurance SE                                                                         6/1/2019-6/1/2020
      Pollution Liability                                       Ironshore Specialty Insurance Company                                                            6/1/2019-6/1/2020
      $10,000,000 Umbrella over Primary                         Certain Underwriters at Lloyd's Apollo Liability Consortium/ Hiscox                              6/1/2019-6/1/2020
      Excess Liability $5mil xs $10mil                          Lexington Insurance Company                                                                      6/1/2019-6/1/2020
      Excess Liability $10mil xs $15mil                         Certain Underwriters at Lloyds Apollo Liability Consortium/ Amtrust Casualty Consortium          6/1/2019-6/1/2020
      Excess Liability $25mil xs $25mil                         Ironshore Specialty Insurance Company                                                            6/1/2019-6/1/2020
      Excess Liability $25mil xs $50mil                         HIIG                                                                                             6/1/2019-6/1/2020
      OH Excess Workers Compensation                            Zurich American Insurance Company                                                                6/1/2019-6/1/2020
      WV Excess Workers Compensation                            Rockwood Casualty Insurance Company                                                            12/5/2019-12/5/2020
      Boiler and Pressure Vessel                                Arise Boiler Inspection and Insurance Company Risk Retention Group                             4/15/2019-4/15/2020
      Automobile Liability                                      Travelers Indemnity Company                                                                      6/1/2019-6/1/2020
      Aircraft                                                  Seguros Banorte, S.A. De C.V., Groupo                                                          5/23/2019-5/23/2020
      Aircraft                                                  USAIG                                                                                          5/23/2019-5/23/2020
      Fiduciary Liability                                       Illinois National Insurance Co                                                                 7/01/2019-7/01/2020
      The American Coal Company WC                              Rockwood Casualty Insurance Company                                                            7/01/2019-7/01/2020
      American Equipment and Machine, Inc. WC                   Rockwood Casualty Insurance Company                                                            1/01/2019-1/01/2020
      The Ohio Valley Transloading Company WC                   Rockwood Casualty Insurance Company                                                            3/25/2019-3/25/2020
      American Energy Corporation WC                            Rockwood Casualty Insurance Company                                                            2/01/2019-2/01/2020
      KenAmerican Resources, Inc. (MO) WC                       Rockwood Casualty Insurance Company                                                          11/01/2019-11/01/2020
      UtahAmerican Energy, Inc. WC                              Rockwood Casualty Insurance Company                                                          10/01/2019-10/01/2020
      AmericanMountaineer Energy, Inc. WC                       Rockwood Casualty Insurance Company                                                          10/25/2019-10/25/2020
      The Monongalia County Coal Company WC                     Rockwood Casualty Insurance Company                                                          12/05/2019-12/05/2020
      The Muhlenberg County Coal Company, LLC WC                Zurich American Insurance Company                                                              2/13/2019-2/13/2020
      Key Person Life Insurance                                 Ameritas Insurance Company                                                                      7/12/1990-6/1/2035
      Key Person Life Insurance                                 Ameritas Insurance Company                                                                      7/12/1990-6/1/2035
      Key Person Life Insurance                                 John Hancock Financial                                                                        7/12/2002 - 7/12/2020
      Key Person Life Insurance                                 John Hancock Financial                                                                        7/12/2002 - 7/12/2020
      Key Person Life Insurance                                 Wilton Re (FKA Utica Life)                                                                       7/1/1992-7/1/2040
      Key Person Life Insurance                                 Brighthouse Financial (New England Life)                                                      3/25/1999 - to age 95
      Key Person Life Insurance                                 MetLife (FKA GenAmerican Financial)                                                           7/12/2002 - to age 95
      Key Person Life Insurance                                 Prudential Financial                                                                        12/11/2002 - 12/11/2022
      Key Person Life Insurance                                 MetLife (FKA GenAmerican Financial)                                                            5/14/2002-5/14/2022
      International Exporters                                   The Ins Co of the State of PA                                                                  6/01/2019-6/01/2020
      Crime                                                     Continental Insurance Co                                                                       5/05/2019-5/05/2020
      Marine General Liability                                  Ascot Insurance Company                                                                      12/05/2019-12/05/2020
      Hull and Machinery incl Collision & Towers Liability      Ascot Insurance Company                                                                      12/05/2019-12/05/2020
      Protection & Indemnity                                    West of England                                                                              12/05/2019-12/05/2020
      COFR                                                      Safe Harbor Pollution                                                                         12/5/2019-12/05/2020
      Excess Marine $40mil xs $10 mil                           Ascot Insurance Company 50%                                                                   12/5/2019-12/05/2020
      Excess Marine $40mil xs $10 mil                           Liberty 12.5%                                                                                 12/5/2019-12/05/2020
      Excess Marine $40mil xs $10 mil                           Atlantic Specialty 12.5%                                                                      12/5/2019-12/05/2020
      Excess Marine $40mil xs $10 mil                           Beazley 25%                                                                                   12/5/2019-12/05/2020
      Marine Cargo                                              National Union Fire Ins Co                                                                     8/12/2019-8/12/2020
      Helicopter                                                USAIG                                                                                        12/02/2019-12/02/2020
      American Natural Gas Package                              St. Paul Fire & Marine                                                                         8/01/2019-8/01/2020
      American Natural Gas - Control of Well                    Travelers Property and Casualty                                                                8/15/2019-8/15/2020
      Kidnap and Ransom                                         AIG National Union Fire Ins                                                                    8/11/2019-8/11/2020
      Breach Response                                           Underwriters at Lloyds, London                                                                 9/21/2019-9/21/2020
      Ancillary Property for Barns                              Westchester Surplus Lines                                                                      4/13/2019-4/13/2020
      Hangar and Helipad Building                               The Travelers Indemnity Co.                                                                    3/17/2019-3/17/2020
      D&O/EPL/EL-Primary                                        National Union Fire Ins Co                                                                       10/13/18-10/13/20
      Excess D&O/EPL/EL-$5M xs $5M                              Navigators Insurance Co.                                                                         10/13/18-10/13/20


                                                                                 Form 7                                                                                            19
